OWEN, WILLIAM C., Jr., Senior Judge.
Appellants’ decedent died as a result of injuries sustained when the car which she was operating was struck by a speeding vehicle being pursued by units of the Hollywood Police Department. The trial court dismissed with prejudice that count of appellants’ amended complaint which sought to state a cause of action under 42 U.S.C. § 1983 against two of the police officers involved in the high speed chase. We affirm the judgment of dismissal on the authority of Cannon v. Taylor, 782 F.2d 947 (11th Cir.1986), and Jones v. Sherrill, 827 F.2d 1102 (6th Cir.1987). While ordinarily leave to amend is granted when a complaint is dismissed for failure to state a cause of action, it is apparent that in this instance no viable cause of action under section 1983 can be alleged against the police officers.
AFFIRMED.
ANSTEAD and WARNER, JJ., concur.